 

Exhibit 10.1

 

 

BARCLAYS CAPITAL INC.

  

$150,000,000 

 

Enviva Partners, LP

Enviva Partners Finance Corp.

 

6.500% Senior Notes due 2026

 

Purchase Agreement

 

                                                                                                           June
29, 2020

 

Barclays Capital Inc.

As Representative of the

several Initial Purchasers listed

in Schedule 1 hereto

 

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

 

Ladies and Gentlemen:

 

Enviva Partners, LP, a Delaware limited partnership (the “Partnership”), and
Enviva Partners Finance Corp., a Delaware corporation (the “Finance Corp.” and
together with the Partnership, the “Issuers”) propose to issue and sell to the
several initial purchasers listed in Schedule 1 hereto (the “Initial
Purchasers”), for whom you are acting as representative (the “Representative”),
$150,000,000 principal amount of its 6.500% Senior Notes due 2026 (the
“Securities”). The Securities will be issued pursuant to an Indenture dated as
of December 9, 2019 (the "Indenture"), among the Issuers, the guarantors listed
in Schedule 2 hereto (the “Guarantors”) and Wilmington Trust, National
Association, as trustee (the “Trustee”), and will be guaranteed on an unsecured
basis by each of the Guarantors (the “Guarantees”). Enviva Partners GP, LLC, a
Delaware limited liability company (the “General Partner”), serves as the
general partner of the Partnership.

 

The Securities constitute “Additional Notes” (as such term is defined in the
Indenture) and will be issued pursuant to and in compliance with the Indenture.
The Issuers have previously issued $600,000,000 aggregate principal amount of
6.500% Senior Notes due 2026 (the “Initial Notes”) under the Indenture. Except
as disclosed in the Time of Sale Information, the Securities will have terms
identical to the Initial Notes and will be treated as a single series of debt
securities for all purposes under the Indenture.

 





 

 

The Issuers and the Guarantors hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Securities, as
follows:

 

1.       Offering Memorandum and Transaction Information.

 

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Issuers and the Guarantors have prepared a
preliminary offering memorandum dated June 29, 2020 (the “Preliminary Offering
Memorandum”) and will prepare an offering memorandum dated the date hereof (the
“Offering Memorandum”) setting forth information concerning the Issuers, the
Guarantors and the Securities. Copies of the Preliminary Offering Memorandum
have been, and copies of the Offering Memorandum will be, delivered by the
Issuers to the Initial Purchasers pursuant to the terms of this purchase
agreement (the “Agreement”). The Issuers hereby confirm that they have
authorized the use of the Preliminary Offering Memorandum, the other Time of
Sale Information (as defined below) and the Offering Memorandum in connection
with the offering and resale of the Securities by the Initial Purchasers in the
manner contemplated by this Agreement. Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Preliminary Offering
Memorandum. References herein to the Preliminary Offering Memorandum, the Time
of Sale Information and the Offering Memorandum shall be deemed to refer to and
include any document incorporated by reference therein and any reference to
“amend,” “amendment” or “supplement” with respect to the Preliminary Offering
Memorandum or the Offering Memorandum shall be deemed to refer to and include
any documents filed after such date and incorporated by reference therein.

 

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Issuers had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

 

The transactions contemplated by this Agreement and the Indenture and the use of
a portion of the net proceeds from the sale of the Securities to fund a portion
of the cash consideration for the acquisitions of the limited liability company
interests in Georgia Biomass Holding, LLC and the interests owned by Enviva
Development Holdings, LLC in Enviva Pellets Greenwood Holdings II, LLC, to repay
borrowings under the Partnership’s senior secured revolving credit facility and
for general Partnership purposes are collectively referred to as the
“Transactions.”

 



2

 

 

2.       Purchase and Resale of the Securities.

 

(a)       The Issuers agree to issue and sell the Securities to the several
Initial Purchasers as provided in this Agreement, and each Initial Purchaser, on
the basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Issuers the respective principal amount of Securities set
forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to: 102.75% of the principal amount thereof, plus accrued interest from
July 15, 2020, if any. The Issuers will not be obligated to deliver any of the
Securities except upon payment for all the Securities to be purchased as
provided herein.

 

(b)       The Issuers understand that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

 

(i)       it is a qualified institutional buyer within the meaning of Rule 144A
under the Securities Act (a “QIB”) and an accredited investor within the meaning
of Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

 

(ii)       it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

 

(iii)       it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering except:

 

(A)       to persons whom it reasonably believes to be QIBs in transactions
pursuant to Rule 144A under the Securities Act (“Rule 144A”) and in connection
with each such sale, it has taken or will take reasonable steps to ensure that
the purchaser of the Securities is aware that such sale is being made in
reliance on Rule 144A; or

 

(B)       in accordance with the restrictions set forth in Annex C hereto.

 

(c)       Each Initial Purchaser acknowledges and agrees that the Issuers and,
for purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(f) and 6(g), counsel for the Issuers and
counsel for the Initial Purchasers, respectively, may rely upon the accuracy of
the representations and warranties of the Initial Purchasers, and compliance by
the Initial Purchasers with their agreements, contained in paragraph (b) above
(including Annex C hereto), and each Initial Purchaser hereby consents to such
reliance.

 

(d)       The Issuers acknowledge and agree that the Initial Purchasers may
offer and sell Securities to or through any affiliate of an Initial Purchaser
and that any such affiliate may offer and sell Securities purchased by it to or
through any Initial Purchaser.

 



3

 

 

(e)       Payment for and delivery of the Securities will be made at the offices
of Latham & Watkins LLP (811 Main Street, Suite 3700, Houston, Texas, 77002) at
10:00 A.M., New York City time, on July 15, 2020, or at such other time or place
on the same or such other date, not later than the fifth business day
thereafter, as the Representative and the Issuers may agree upon in writing. The
time and date of such payment and delivery is referred to herein as the “Closing
Date.”

 

(f)       Payment for the Securities shall be made by wire transfer in
immediately available funds against delivery to the nominee of The Depository
Trust Company (“DTC”), for the account of the Initial Purchasers, of one or more
global notes representing the Securities (collectively, the “Global Note”), with
any transfer taxes payable in connection with the sale of the Securities duly
paid by the Issuers. The Global Note will be made available for inspection by
the Representative not later than 1:00 P.M., New York City time, on the business
day prior to the Closing Date.

 

(g)       The Issuers and the Guarantors acknowledge and agree that each Initial
Purchaser is acting solely in the capacity of an arm’s length contractual
counterparty to the Issuers and the Guarantors with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or a fiduciary to, or an
agent of, the Issuers, the Guarantors or any other person. Additionally, neither
the Representative nor any other Initial Purchaser is advising the Issuer, the
Guarantors or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Issuers and the Guarantors shall
consult with their own advisors concerning such matters and shall be responsible
for making their own independent investigation and appraisal of the transactions
contemplated hereby, and neither the Representative nor any other Initial
Purchaser shall have any responsibility or liability to the Issuers or the
Guarantors with respect thereto. Any review by the Representative or any Initial
Purchaser of the Issuer, the Guarantors, and the transactions contemplated
hereby or other matters relating to such transactions will be performed solely
for the benefit of the Representative or such Initial Purchaser, as the case may
be, and shall not be on behalf of the Issuers, the Guarantors or any other
person.

 

3.       Representations and Warranties of the Issuers and the Guarantors. The
Issuers and the Guarantors jointly and severally represent and warrant as of the
Time of Sale and as of the Closing Date to each Initial Purchaser that:

 

(a)          Preliminary Offering Memorandum, Time of Sale Information and
Offering Memorandum. The Preliminary Offering Memorandum, as of its date, did
not, the Time of Sale Information, at the Time of Sale, did not, and at the
Closing Date, will not, and the Offering Memorandum, in the form first used by
the Initial Purchasers to confirm sales of the Securities and as of the Closing
Date, will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
the Issuers and the Guarantors make no representation or warranty with respect
to any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Issuers in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Time of Sale Information or the
Offering Memorandum.

 



4

 

 

(b)          Additional Written Communications. The Issuers and the Guarantors
(including their agents and representatives, other than the Initial Purchasers
in their capacity as such) have not prepared, made, used, authorized, approved
or referred to and will not prepare, make, use, authorize, approve or refer to
any written communication that constitutes an offer to sell or solicitation of
an offer to buy the Securities (each such communication by the Issuers and the
Guarantors or their agents and representatives (other than a communication
referred to in clauses (i), (ii) and (iii) below) an “Issuer Written
Communication”) other than (i) the Preliminary Offering Memorandum, (ii) the
Offering Memorandum, (iii) the documents listed on Annex A hereto, including a
term sheet substantially in the form of Annex B hereto, which constitute part of
the Time of Sale Information, and (iv) any electronic road show or other written
communications, in each case used in accordance with Section 4(c) hereof. Each
such Issuer Written Communication, when taken together with the Time of Sale
Information at the Time of Sale, did not, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Issuers and the Guarantors make no representation or warranty with respect to
any statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Issuers in writing by such Initial Purchaser through
the Representative expressly for use in any Issuer Written Communication.

 

(c)          Incorporated Documents. The documents incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum, when they were
filed with the Commission, conformed or will conform, as the case may be, in all
material respects to the requirements of the Exchange Act, and the rules and
regulations of the Commission thereunder, and did not and will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 

(d)Financial Statements.

 

(i)       The financial statements and the related notes thereto of Enviva
Partners, LP and its subsidiaries included or incorporated by reference in each
of the Time of Sale Information and the Offering Memorandum present fairly in
all material respects the financial position of the Partnership and its
subsidiaries (collectively, the “Partnership Entities”) as of the dates
indicated and the results of their operations and the changes in their cash
flows for the periods specified; such financial statements have been prepared in
conformity with generally accepted accounting principles (“GAAP”) applied on a
consistent basis throughout the periods covered thereby, except to the extent
disclosed therein; and the other financial information included or incorporated
by reference in each of the Time of Sale Information and the Offering Memorandum
has been derived from the accounting records of the Partnership Entities and
presents fairly in all material respects the information shown thereby.

 



5

 

 

(ii)       The historical financial statements and related notes of Enviva
Wilmington Holdings, LLC (“Wilmington Holdings”) and its subsidiaries required
by Rule 3-05 of Regulation S-X incorporated by reference in the Time of Sale
Information and the Offering Memorandum were audited, as described therein, by
KPMG LLP and present fairly in all material respects the financial position of
Wilmington Holdings and its subsidiaries as of the dates indicated and the
results of their operations and the changes in their cash flows for the periods
specified; such financial statements have been prepared in conformity with GAAP
applied on a consistent basis throughout the periods covered thereby, except to
the extent disclosed therein.

 

(iii)       The pro forma financial statements incorporated by reference in the
Time of Sale Information and the Offering Memorandum have been prepared in
accordance with the applicable accounting requirements of Regulation S-X under
the Securities Act, the assumptions used in preparing the pro forma financial
statements incorporated by reference in the Time of Sale Information and the
Offering Memorandum provide a reasonable basis for presenting the significant
effects directly attributable to the transactions or events described therein,
the related pro forma adjustments give appropriate effect to those assumptions,
and the pro forma columns therein reflect the proper application of those
adjustments to the corresponding historical financial statement amounts.

 

(iv)       The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in each of the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum fairly
presents the information called for in all material respects and is prepared in
accordance with the Commission's rules and guidelines applicable thereto.

 

(e)          No Material Changes. Except as described in the Time of Sale
Information and the Offering Memorandum, since the date of the latest audited
financial statements of the Partnership included or incorporated by reference in
the Time of Sale Information and the Offering Memorandum (i) the Partnership
Entities have not sustained any material loss or interference with their
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, (ii) the Partnership Entities have not issued or granted any
securities, (iii) the Partnership Entities have not incurred any material
liability or obligation, direct or contingent, other than liabilities and
obligations that were incurred in the ordinary course of business, (iv) the
Partnership Entities have not entered into any material transaction not in the
ordinary course of business, and (v) there has not been any material change in
the partnership or limited liability company interests, as applicable, or
long-term debt of the Partnership Entities, or any development involving a
Material Adverse Effect. For purposes of this Agreement, “Material Adverse
Effect” refers to an adverse change, in or affecting the condition (financial or
otherwise), results of operations, members’ equity/partners’ capital,
properties, management, business or prospects of the Partnership Entities, taken
as a whole, in each case except as would not, in the aggregate, reasonably be
expected to have a material adverse effect on the condition (financial or
otherwise), results of operations, members’ equity or partners’ capital,
properties, business or prospects of the Partnership Entities, taken as a whole.

 



6

 

 

(f)           The Issuers and the General Partner. Each of the Issuers and the
General Partner have been duly organized, is validly existing and in good
standing as a limited partnership, corporation or limited liability company, as
applicable, under the laws of its jurisdiction of organization and is duly
qualified to do business and in good standing as a foreign business entity in
each jurisdiction in which its ownership or lease of property or the conduct of
its businesses requires such qualification, except where the failure to be so
qualified or in good standing would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each of the Issuers and the General
Partner have all limited partnership, corporate or limited liability company, as
applicable, power and authority necessary to own or hold its properties and to
conduct the businesses in which it is engaged in all material respects. The
Issuers and the General Partner do not own or control, directly or indirectly,
any equity or long-term debt securities of any corporation, partnership, limited
liability company, joint venture, association or other entity other than the
subsidiaries listed on Schedule 3 to this Agreement.

 

(g)          The Guarantors. The Guarantors have been duly incorporated or
formed and are validly existing as a limited partnership or limited liability
company, as the case may be, in good standing under the laws of the jurisdiction
in which they are chartered or organized, and are duly qualified to do business
as a limited partnership or limited liability company, as the case may be, and
are in good standing under the laws of each jurisdiction which requires such
qualification, except where the failure to be so qualified would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each of the Guarantors have all limited partnership or limited
liability company, as applicable, power and authority necessary to own or hold
its properties and to conduct the businesses in which it is engaged in all
material respects.

 

(h)          General Partner Authority. The General Partner has all limited
liability company power and authority to act as the general partner of the
Partnership as described in the Time of Sale Information and the Offering
Memorandum.

 

(i)            Capitalization. As of March 31, 2020, the Partnership had the
capitalization as set forth in each of the Time of Sale Information and the
Offering Memorandum under the heading “Capitalization”; and all the outstanding
shares of capital stock or other equity interests of each subsidiary of the
Partnership have been duly and validly authorized and issued, are fully paid and
non-assessable and are owned directly or indirectly by the Partnership, free and
clear of any lien, charge, encumbrance, security interest, restriction on voting
or transfer or any other claim of any third party (collectively, “Liens”),
except for Liens pursuant to the Credit Agreement.

 



7

 

 

(j)            Due Authorization. The Partnership and each of the Guarantors
have full right, power and authority to execute and deliver this Agreement, the
Securities and the Indenture (including each Guarantee set forth therein)
(collectively, the “Transaction Documents”), and to perform their respective
obligations hereunder and thereunder, as applicable; and all action required to
be taken by the Issuers, the General Partner and the Guarantors for the due and
proper authorization, execution and delivery of each of the Transaction
Documents (to the extent party thereto) and the consummation of the Transactions
has been duly and validly taken.

 

(k)          The Indenture. The Indenture has been duly authorized, executed and
delivered by the Issuers and each of the Guarantors and constitutes a valid and
legally binding agreement of the Issuers and each of the Guarantors enforceable
against the Issuers and each of the Guarantors in accordance with its terms,
except as enforceability may be limited by (A) applicable bankruptcy,
insolvency, or similar laws (whether considered in a proceeding at law or in
equity) affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability and (B) by public policy and an implied
covenant of good faith and fair dealing (collectively, the “Enforceability
Exceptions”); and the Indenture conforms in all material respects to the
requirements of the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), and the rules and regulations of the Commission applicable to
an indenture that is qualified thereunder.

 

(l)            The Securities and the Guarantees. The Securities have been duly
authorized by the Issuers and, when duly executed, authenticated, issued and
delivered as provided in the Indenture and paid for as provided herein, will be
duly and validly issued and outstanding and will constitute valid and legally
binding obligations of the Issuers enforceable against the Issuers in accordance
with their terms, subject to the Enforceability Exceptions, and will be entitled
to the benefits of the Indenture; and the Guarantees have been duly authorized
by each of the Guarantors and, when the Securities have been duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, the Guarantees will be valid and legally binding obligations of
each of the Guarantors, enforceable against each of the Guarantors in accordance
with their terms, subject to the Enforceability Exceptions, and will be entitled
to the benefits of the Indenture.

 

(m)        The Purchase Agreement. This Agreement has been duly authorized,
executed and delivered by the Issuers, the General Partner and each of the
Guarantors.

 

(n)          Descriptions of the Transaction Documents. Each Transaction
Document conforms in all material respects to the description thereof contained
in each of the Time of Sale Information and the Offering Memorandum.

 



8

 

 

(o)          No Violation or Default. None of the Partnership Entities are
(i) in violation of their charter or by-laws or similar organizational
documents; (ii) in default, and no event has occurred that, with notice or lapse
of time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which any of the Partnership Entities are a party or by which any of the
Partnership Entities are bound or to which any property, right or asset of any
of the Partnership Entities is subject; or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, have a Material Adverse Effect.

 

(p)          Non-Violation of Existing Instruments. The execution, delivery and
performance by the Issuers and each of the Guarantors of each of the Transaction
Documents to which each is a party, the issuance and sale of the Securities and
the issuance of the Guarantees and compliance by the Issuers and each of the
Guarantors with the terms thereof and the consummation of the Transactions did
not and will not, as applicable, (i) conflict with or result in a breach or
violation of any of the terms or provisions of, impose any Lien upon any
property or assets of any of the Partnership Entities, or constitute a default
under, any indenture, mortgage, deed of trust, loan agreement, license, lease or
other agreement or instrument to which any of the Partnership Entities is a
party or by which any of the Partnership Entities is bound or to which any of
the property or assets of any of the Partnership Entities is subject; (ii)
result in any violation of the provisions of the organizational documents of any
of the Partnership Entities (collectively, the “Organizational Documents”); or
(iii) result in any violation of any statute or any judgment, order, decree,
rule or regulation of any court or governmental agency or body having
jurisdiction over the Partnership Entities or any of their respective properties
or assets in a proceeding to which any of them is a party or their respective
properties or assets are bound, except, with respect to clauses (i) and (iii),
conflicts or violations that would not reasonably be expected to have a Material
Adverse Effect.

 

(q)          No Consents, Authorizations or Approvals. No consent, approval,
authorization or order of, or filing, registration or qualification with, any
court or governmental agency or body having jurisdiction over the Issuers, the
Guarantors, or any of their respective properties or assets is required for (i)
the issuance and sale of the Securities and the issuance of the Guarantees and
compliance by the Issuers and each of the Guarantors with the terms thereof or
(ii) the execution, delivery and performance of the Transaction Documents or the
consummation of the Transactions contemplated hereby and thereby, except (A) for
the issuance and sale of the Securities and such consents, approvals,
authorizations, orders, filings, registrations or qualifications as may be
required under applicable securities laws of any U.S. state, (B) for such
consents, approvals, authorizations, orders, filings, registrations or
qualifications that have been obtained or made, (C) for any such consents,
approvals, authorizations, orders, filings, registrations or qualifications the
absence or omission of which would not reasonably be expected to materially
impair the ability of any of the Issuers or the Guarantors to consummate the
Transactions provided for in this Agreement and (D) as described in the Time of
Sale Information and the Offering Memorandum.

  

9

 



 

(r)           Governmental Proceedings. Except as described in each of the Time
of Sale Information and the Offering Memorandum, there are no legal or
governmental proceedings pending to which any of the Partnership Entities is a
party or of which any property or assets of the Partnership Entities is subject
that could, in the aggregate, reasonably be expected to have a Material Adverse
Effect or could, in the aggregate, reasonably be expected to have a material
adverse effect on the performance of this Agreement or the consummation of the
Transactions contemplated hereby or thereby; and to the Issuers’ and each
Guarantor’s knowledge, no such proceedings are threatened by governmental
authorities or others.

 

(s)          Independent Accountants. During the three years ended December 31,
2018 and the three months ended March 31, 2019, KPMG LLP, who has certified
certain audited consolidated financial statements of the Partnership and
Wilmington Holdings, which are included and incorporated by reference in the
Time of Sale Information and the Offering Memorandum, were independent public
accountants with respect to the Partnership and Wilmington Holdings within the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States) and as required by the
Securities Act. Ernst & Young LLP, who has certified certain audited
consolidated financial statements of the Partnership, which are included and
incorporated by reference in the Time of Sale Information and the Offering
Memorandum, are independent public accountants with respect to the Partnership
Entities within the applicable rules and regulations adopted by the Commission
and the Public Company Accounting Oversight Board (United States) and as
required by the Securities Act.

 

(t)           Title to Properties. The Partnership Entities have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them, in each case free and clear of all
Liens, except such Liens (i) as are described in the Time of Sale Information
and the Offering Memorandum, (ii) as are permitted by the Credit Agreement, or
(iii) that do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Partnership Entities as described in the Time of Sale Information and the
Offering Memorandum. All assets held under lease by the Partnership Entities are
held by them under valid, subsisting and enforceable leases, with such
exceptions as do not materially interfere with the use made and proposed to be
made of such assets by the Partnership Entities as described in the Time of Sale
Information and the Offering Memorandum.

 

(u)          Intellectual Property. The Partnership Entities own or possess
adequate rights to use all material patents, patent applications, trademarks,
service marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses, know-how, software, systems and technology (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses and have no reason to believe that the conduct of
their respective businesses will conflict with, and have not received any notice
of any claim of conflict with, any such rights of others, in each case, except
as would not reasonably be expected to have a Material Adverse Effect.

 



10

 

 

(v)          Related-Party Transactions. No relationship, direct or indirect,
exists between or among the Partnership Entities, on the one hand, and the
directors, officers, unitholders, customers or suppliers of the Partnership
Entities or the General Partner, on the other hand, that is required to be
described in the Time of Sale Information and the Offering Memorandum which is
not so described.

 

(w)         Investment Company Act. The Issuers and the Guarantors are not and,
after giving effect to the offer and sale of the Securities by the Issuers and
the application of the proceeds therefrom as described under “Use of proceeds”
in the Time of Sale Information and the Offering Memorandum, the Issuer and the
Guarantors will not be, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended (the “Investment Company Act”).

 

(x)          Tax Law Compliance. Except as would not individually or in the
aggregate result in a Material Adverse Effect, (i) the Partnership Entities have
filed all federal, state, local and foreign tax returns required to be filed
through the date hereof, subject to permitted extensions, and have paid all
taxes due, (ii) no tax deficiency has been determined adversely to the
Partnership Entities and (iii) to the knowledge of the Issuers and the
Guarantors there are no tax deficiencies that have been, or could reasonably be
expected to be, asserted against any of the Partnership Entities.

 

(y)          All Necessary Permits. The Partnership Entities have such permits,
licenses, patents, franchises, certificates of need and other approvals or
authorizations of governmental or regulatory authorities (“Permits”) as are
necessary under applicable law to own their properties and conduct their
businesses in the manner described in the Time of Sale Information and the
Offering Memorandum, except for any of the foregoing that would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect or except as
described in the Time of Sale Information and the Offering Memorandum. The
Partnership Entities have fulfilled and performed all of their obligations with
respect to the Permits, and no event has occurred that allows, or after notice
or lapse of time would allow, revocation or termination thereof or results in
any other impairment of the rights of the holder of any such Permits, except for
any of the foregoing that would not reasonably be expected to have a Material
Adverse Effect or except as described in the Time of Sale Information and the
Offering Memorandum. None of the Partnership Entities have received notice of
any revocation or modification of any such Permits or have any reason to believe
that any such Permits will not be renewed in the ordinary course, except those
that would not reasonably be expected to have a Material Adverse Effect.

 

(z)          No Labor Disputes. No labor disturbance by or dispute with the
employees of the Partnership Entities exists or, to the knowledge of the Issuers
and each Guarantor, is imminent that could reasonably be expected to have a
Material Adverse Effect.

 



11

 

 

(aa)       Compliance with and Liability under Environmental Laws. Except as
described in the Time of Sale Information and the Offering Memorandum, the
Partnership Entities (i) are, and at all times prior hereto were, in compliance
with all laws, regulations, ordinances, rules, orders, judgments, decrees,
permits or other legal requirements of any governmental authority, including
without limitation any international, foreign, national, state, provincial,
regional, or local authority, relating to pollution, the protection of human
health or safety, the environment, or natural resources, or the use, handling,
storage, manufacturing, transportation, treatment, discharge, disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”) applicable to such entity, which compliance includes,
without limitation, obtaining, maintaining and complying with all permits and
authorizations and approvals required by Environmental Laws to conduct their
respective businesses, and (ii) have not received notice or otherwise have
knowledge of any actual or alleged violation of Environmental Laws, or of any
actual or potential liability for or other obligation concerning the presence,
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, except in the case of clause (i) or (ii) where such
non-compliance, failure to receive the required permits or failure to comply
with the terms and conditions of such permits, violation, liability, or other
obligation would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect. Except as described in the Time of Sale Information and
the Offering Memorandum, (x) there are no proceedings that are pending, or known
to be contemplated, against the Partnership Entities under Environmental Laws in
which a governmental authority is also a party, other than such proceedings
regarding which it is reasonably believed no monetary sanctions of $100,000 or
more will be imposed, (y) the Issuers and each Guarantor are not aware of any
issues regarding compliance with Environmental Laws, including any pending or
proposed Environmental Laws, or liabilities or other obligations under
Environmental Laws or concerning hazardous or toxic substances or wastes,
pollutants or contaminants, that could reasonably be expected to have a Material
Adverse Effect, and (z) none of the Partnership Entities anticipate material
capital expenditures relating to Environmental Laws.

 

(bb)       ERISA Compliance. (i) Each “employee benefit plan” (within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”)) for which the Partnership or any member of its “Controlled
Group” (defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each a “Plan”) has been
maintained in compliance with its terms and with the requirements of all
applicable statutes, rules and regulations including ERISA and the Code; (ii) no
prohibited transaction, within the meaning of Section 406 of ERISA or Section
4975 of the Code, has occurred with respect to any Plan excluding transactions
effected pursuant to a statutory or administrative exemption; (iii) with respect
to each Plan subject to Title IV of ERISA (A) no “reportable event” (within the
meaning of Section 4043(c) of ERISA) has occurred or is reasonably expected to
occur, (B) no “accumulated funding deficiency” (within the meaning of Section
302 of ERISA or Section 412 of the Code), whether or not waived, has occurred or
is reasonably expected to occur, (C) the fair market value of the assets under
each Plan exceeds the present value of all benefits accrued under such Plan
(determined based on those assumptions used to fund such Plan), and (D) neither
the Partnership nor any member of its Controlled Group has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the Pension Benefit Guaranty
Corporation in the ordinary course and without default) in respect of a Plan
(including a “multiemployer plan”, within the meaning of Section 4001(c)(3) of
ERISA); and (iv) each Plan that is intended to be qualified under Section 401(a)
of the Code is so qualified and nothing has occurred, whether by action or by
failure to act, which would cause the loss of such qualification.

 



12

 

 

(cc)       Disclosure Controls. (i) The Partnership Entities maintain disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
Exchange Act), (ii) such disclosure controls and procedures are designed to
ensure that the information is accumulated and communicated to management of the
General Partner, including the principal executive officer and principal
financial officer of the General Partner, as appropriate, and (iii) to the
extent required by Rule 13a-15 of the Exchange Act, such disclosure controls and
procedures are effective in all material respects to perform the functions for
which they were established.

 

(dd)       Internal Controls. The Partnership Entities maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP. The Partnership Entities maintain internal
accounting controls sufficient to provide reasonable assurances regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP, including, but not limited to,
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorization, (ii) transactions are recorded as necessary to permit preparation
of the Partnership’s financial statements in conformity with GAAP and to
maintain accountability for its assets, (iii) access to the Partnership’s assets
is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for the Partnership’s assets
is compared with existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. As of the date of the most recent
balance sheet of the Partnership and its consolidated subsidiaries reviewed or
audited by Ernst & Young LLP, there were no material weaknesses in the
Partnership Entities’ internal controls.

 

(ee)       No Significant Deficiencies. Since the date of the most recent
balance sheet of the Partnership reviewed or audited by Ernst & Young, LLP, (i)
the Partnership Entities have not been advised of or become aware of (A) any
significant deficiencies or any material weaknesses in the design or operation
of internal controls that are reasonably likely to adversely affect the ability
of the Partnership Entities to record, process, summarize and report financial
data, or (B) any fraud, whether or not material, that involves management or
other employees who have a significant role in the internal controls of the
Partnership Entities; and (ii) there have been no significant changes in
internal controls or in other factors that are reasonably likely to materially
affect internal controls, including any corrective actions with regard to
significant deficiencies and material weaknesses.

 



13

 

 

(ff)          Insurance. The Partnership Entities carry, or are covered by,
insurance from reputable insurers in such amounts and covering such risks as is
reasonably adequate for the conduct of their respective businesses and the value
of their respective properties and as is customary for companies engaged in
similar businesses in similar industries. All policies of insurance of the
Partnership Entities are in full force and effect; the Partnership Entities are
in compliance with the terms of such policies in all material respects; and none
of the Partnership Entities have received notice from any insurer or agent of
such insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance; there are no material
claims by the Partnership Entities under any such policy or instrument as to
which any insurance company is denying liability or defending under a
reservation of rights clause; and the Partnership Entities have no reason to
believe that they will not be able to renew their existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue their business at a cost that would not
reasonably be expected to have a Material Adverse Effect.

 

(gg)       Cybersecurity; Data Protection. The Partnership Entities’ information
technology assets and equipment, computers, systems, networks, hardware,
software, websites, applications, and databases (collectively, “IT Systems”) are
adequate for, and operate and perform as necessary for the operation of the
business of the Partnership Entities as currently conducted, except as would
not, individually or in the aggregate, have a Material Adverse Effect. The
Partnership Entities conduct industry-standard scans of its IT Systems to detect
and address material bugs, errors, defects, Trojan horses, time bombs, malware
and other corruptants. The Partnership Entities have implemented and maintained
commercially reasonable controls, policies, procedures, and safeguards to
maintain and protect their material confidential information and the integrity
and security of all IT Systems and sensitive data (including all personal,
personally identifiable, confidential or regulated data (“Sensitive Data”)) used
in connection with their businesses, and there have been no known breaches,
violations, outages or unauthorized uses of or accesses to same, except as would
not, individually or in the aggregate, have a Material Adverse Effect, and the
Partnership Entities have not had a duty to notify any other person, nor any
incidents under internal review or investigations relating to the same. The
Partnership Entities are presently in material compliance with all applicable
laws or statutes and all judgments, orders, and regulations of any court or
arbitrator or governmental or regulatory authority, internal policies and
contractual obligations applicable to the privacy and security of its IT Systems
and Sensitive Data and to the protection of such IT Systems and Sensitive Data
from unauthorized use, access, misappropriation or modification.

 



14

 

 

(hh)               No Unlawful Contributions or Other Payments. None of the
Partnership Entities, nor, to the knowledge of the Issuers and each of the
Guarantors, any director, officer, agent, employee or other person associated
with or acting on behalf of any of the Partnership Entities, has (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended, or any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions, or
committed an offence under the Bribery Act 2010 of the United Kingdom, or any
other applicable anti-bribery or anti-corruption law; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment. The
Partnership Entities have instituted, maintain and enforce, policies and
procedures designed to promote and ensure compliance with all applicable
anti-bribery and anti-corruption laws.

 

(ii)                  No Conflict with Money Laundering Laws. The operations of
the Partnership Entities are and have been conducted at all times in compliance
with applicable financial recordkeeping and reporting requirements, including
those of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the applicable money laundering statutes of all jurisdictions where any
of the Partnership Entities conduct business, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the
Partnership Entities with respect to the Money Laundering Laws is pending or, to
the knowledge of the Issuers and each of the Guarantors, threatened.

 

(jj)                  No Conflict with Sanctions Laws. None of the Partnership
Entities, their directors, officers, or agents, nor, to the knowledge of the
Issuers and each of the Guarantors, any agent or affiliate of the Partnership
Entities is currently the subject of any U.S. sanctions regulations administered
by the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”)
or the U.S. Department of State, the United Nations Security Council (“UNSC”),
the European Union, Her Majesty’s Treasury (“HMT”), or other relevant sanctions
authority (collectively, “Sanctions”), including, without limitation,
designation on OFAC’s Specially Designated Nationals and Blocked Person List (an
“SDN”) or any person majority owned by an SDN, or where relevant under
applicable Sanctions, controlled by a Sanctions target, nor are any of the
Partnership Entities located, organized or resident in a country or territory
that is the subject or target of Sanctions, including, without limitation, Cuba,
Iran, North Korea, Syria, and the Crimea region of Ukraine (each, a “Sanctioned
Country”); and the Partnership will not directly or indirectly use the proceeds
of the offering, or lend, contribute or otherwise make available such proceeds
to any subsidiary, joint venture partner or other person or entity (i) to fund
or facilitate any activities of or business with any person that, at the time of
such funding or facilitation, is the subject or target of Sanctions, (ii) to
fund or facilitate any activities of or business in any Sanctioned Country or
(iii) in any other manner that will result in a violation by any person
(including any person participating in the transaction, whether as underwriter,
initial purchaser, advisor, investor or otherwise) of Sanctions. For the past
five years, the Partnership Entities have not knowingly engaged in, and are not
now knowingly engaged in any dealings or transactions with any person that at
the time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned Country.

 



15

 

 

(kk)               Solvency. On and immediately after the Closing Date, the
Issuers and each Guarantor (after giving effect to the issuance and sale of the
Securities, the issuance of the Guarantees and the other transactions related
thereto as described in each of the Time of Sale Information and the Offering
Memorandum) will be Solvent. As used in this paragraph, the term “Solvent”
means, with respect to a particular date and entity, that on such date (i) the
fair value (and present fair saleable value) of the assets of such entity is not
less than the total amount required to pay the probable liability of such entity
on its total existing debts and liabilities (including contingent liabilities)
as they become absolute and matured; (ii) such entity is able to realize upon
its assets and pay its debts and other liabilities, contingent obligations and
commitments as they mature and become due in the normal course of business;
(iii) assuming consummation of the issuance and sale of the Securities and the
issuance of the Guarantees as contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum, such entity does not have, intend to
incur or believe that it will incur debts or liabilities beyond its ability to
pay as such debts and liabilities mature; (iv) such entity is not engaged in any
business or transaction, and does not propose to engage in any business or
transaction, for which its property would constitute unreasonably small capital;
and (v) such entity is not a defendant in any civil action that would result in
a judgment that such entity is or would become unable to satisfy.

 

(ll)                  No Restrictions on Subsidiaries. No subsidiary of the
Partnership is prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or subject, from paying any dividends to the
Partnership, from making any other distribution on such subsidiary’s capital
stock or similar ownership interest, from repaying to the Partnership any loans
or advances to such subsidiary from the Partnership, or from transferring any of
such subsidiary’s properties or assets to the Partnership or any other
Partnership Entity upon consummation of the Transactions on the Closing Date as
described in each of the Time of Sale Information and the Offering Memorandum,
except, in each case, for such restrictions contained in (i) the Credit
Agreement, (ii) the Fourth Amended and Restated Limited Liability Company
Agreement of Enviva Wilmington Holdings, LLC dated December 29, 2016, as
amended, (iii) the Second Amended and Restated Credit Agreement by and between
Enviva Wilmington Holdings, LLC and Enviva, LP, dated April 2, 2019, or (iv) or
that are permitted by the Indenture.

 

(mm)            Brokers. None of the Partnership Entities are a party to any
contract, agreement or understanding with any person (other than this Agreement)
that would give rise to a valid claim against any of them or the Initial
Purchasers for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.

 



16

 

 

(nn)               Rule 144A Eligibility. On the Closing Date, the Securities
will not be of the same class as securities listed on a national securities
exchange registered under Section 6 of the Exchange Act or quoted in an
automated inter-dealer quotation system; and each of the Preliminary Offering
Memorandum and the Offering Memorandum, as of its respective date, contains or
will contain all the information that, if requested by a prospective purchaser
of the Securities, would be required to be provided to such prospective
purchaser pursuant to Rule 144A(d)(4) under the Securities Act.

 

(oo)               No Integration. Neither the Partnership nor any of its
affiliates (as defined in Rule 501(b) of Regulation D) has, directly or through
any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

 

(pp)               No General Solicitation or Directed Selling Efforts. None of
the Partnership nor any of its affiliates or any other person acting on its or
their behalf (other than the Initial Purchasers, as to which no representation
is made) has (i) solicited offers for, or offered or sold, the Securities by
means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or (ii)
engaged in any directed selling efforts within the meaning of Regulation S under
the Securities Act (“Regulation S”), and all such persons have complied with the
offering restrictions requirement of Regulation S.

 

(qq)               Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Initial Purchasers contained in Section
2(b) (including Annex C hereto) and their compliance with their agreements set
forth therein, it is not necessary, in connection with the issuance and sale of
the Securities to the Initial Purchasers and the offer, resale and delivery of
the Securities by the Initial Purchasers in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum, to register
the Securities under the Securities Act or to qualify the Indenture under the
Trust Indenture Act.

 

(rr)                 No Price Stabilization or Manipulation. The Issuers and
each Guarantor have not (i) taken, directly or indirectly, any action designed
to or that has constituted or that could reasonably be expected to cause or
result in, under the Exchange Act or otherwise, stabilization or manipulation of
the price of any security of the Issuers and the Guarantors or (ii) sold, bid
for, purchased or paid any person (other than as contemplated by this Agreement)
any compensation for soliciting purchases of the Securities.

 

(ss)               Margin Rules. Neither the issuance, sale and delivery of the
Securities nor the application of the proceeds thereof by the Issuers as
described in each of the Time of Sale Information and the Offering Memorandum
will violate Regulation T, U or X of the Board of Governors of the Federal
Reserve System or any other regulation of such Board of Governors.

 



17

 

 

(tt)                  Forward-Looking Statements. No forward-looking statement
(within the meaning of Section 27A of the Securities Act and Section 21E of the
Exchange Act) included or incorporated by reference in any of the Time of Sale
Information or the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

 

(uu)               Market Data. The statistical and market-related data included
or incorporated by reference in the Time of Sale Information and the Offering
Memorandum are based on or derived from sources that the Issuers believe to be
reliable in all material respects.

 

(vv)               Sarbanes-Oxley Compliance. There is not and has not been any
failure on the part of the Partnership or any of the directors or officers of
the General Partner, in their capacities as such, to comply with any provision
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, in each case, that are effective and applicable to the
Partnership.

 

4.       Further Agreements of the Issuers and the Guarantors. The Issuers and
the Guarantors jointly and severally covenant and agree with each Initial
Purchaser that:

 

(a)          Delivery of Copies. The Issuers will deliver, without charge, to
the Initial Purchasers as many copies of the Preliminary Offering Memorandum,
any other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

 

(b)          Offering Memorandum, Amendments or Supplements. Before finalizing
the Offering Memorandum or making or distributing any amendment or supplement to
any of the Time of Sale Information or the Offering Memorandum or filing with
the Commission any document that will be incorporated by reference therein, the
Issuers will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representative reasonably objects.

 

(c)          Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Issuers and the Guarantors will furnish to the Representative and counsel for
the Initial Purchasers a copy of such written communication for review and will
not make, prepare, use, authorize, approve or refer to any such written
communication to which the Representative reasonably objects.

 



18

 

 

(d)          Notice to the Representative. The Issuers will advise the
Representative promptly, and confirm such advice in writing, (i) of the issuance
by any governmental or regulatory authority of any order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or the initiation or threatening of any
proceeding for that purpose; (ii) of the occurrence of any event at any time
prior to the completion of the initial offering of the Securities as a result of
which any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances existing when
such Time of Sale Information, Issuer Written Communication or the Offering
Memorandum is delivered to a purchaser, not misleading; and (iii) of the receipt
by the Issuers of any notice with respect to any suspension of the qualification
of the Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Issuers will use their
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will obtain as soon as possible
the withdrawal thereof.

 

(e)          Time of Sale Information. If at any time prior to the Closing Date
(i) any event shall occur or condition shall exist as a result of which any of
the Time of Sale Information as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement the Time of Sale Information to comply with law, the Issuers will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Time of Sale Information (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in any of the Time of Sale Information as so
amended or supplemented (including such documents to be incorporated by
reference therein) will not, in the light of the circumstances under which they
were made, be misleading or so that any of the Time of Sale Information will
comply with law.

 

(f)           Ongoing Compliance of the Offering Memorandum. If at any time
prior to the completion of the initial offering of the Securities (i) any event
shall occur or condition shall exist as a result of which the Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances existing when the
Offering Memorandum is delivered to a purchaser, not misleading or (ii) it is
necessary to amend or supplement the Offering Memorandum to comply with law, the
Issuers will immediately notify the Initial Purchasers thereof and forthwith
prepare and, subject to paragraph (b) above, furnish to the Initial Purchasers
such amendments or supplements to the Offering Memorandum (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in the Offering Memorandum as so amended or
supplemented (including such document to be incorporated by reference therein)
will not, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, be misleading or so that the Offering
Memorandum will comply with law.

 



19

 

 

(g)          Blue Sky Compliance. The Issuers will qualify the Securities for
offer and sale under the securities or Blue Sky laws of such jurisdictions as
the Representative shall reasonably request and will continue such
qualifications in effect so long as required for the offering and resale of the
Securities; provided that neither the Issuers nor any of the Guarantors shall be
required to (i) qualify as a foreign corporation or other entity or as a dealer
in securities in any such jurisdiction where it would not otherwise be required
to so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.

 

(h)          Clear Market. During the period from the date hereof through and
including the date that is 90 days after the date hereof, the Issuers and each
of the Guarantors will not, without the prior written consent of the
Representative, offer, sell, contract to sell or otherwise dispose of any debt
securities issued or guaranteed by the Issuers or any of the Guarantors and
having a tenor of more than one year.

 

(i)            Use of Proceeds. The Issuers will apply the net proceeds from the
sale of the Securities as described in each of the Time of Sale Information and
the Offering Memorandum under the heading “Use of proceeds.”

 

(j)            Supplying Information. While the Securities remain outstanding
and are “restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Issuers and each of the Guarantors will, during any period
in which the Partnership is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

 

(k)          DTC. The Issuers will assist the Initial Purchasers in arranging
for the Securities to be eligible for clearance and settlement through DTC.

 

(l)            No Resales by the Issuers. The Issuers will not, and will not
permit any of their affiliates (as defined in Rule 144 under the Securities Act)
to, resell any of the Securities that have been acquired by any of them, except
for Securities purchased by the Issuers or any of their affiliates and resold in
a transaction registered under the Securities Act.

 

(m)        No Integration. Neither the Issuers nor any of their affiliates (as
defined in Rule 501(b) of Regulation D) will, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

 



20

 

 

 

(n)          No General Solicitation or Directed Selling Efforts. None of the
Issuers or any of their affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no covenant is given)
will (i) solicit offers for, or offer or sell, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act or (ii) engage in any directed
selling efforts within the meaning of Regulation S, and all such persons will
comply with the offering restrictions requirement of Regulation S.

 

(o)          No Stabilization. Neither the General Partner, the Issuers nor any
of the Guarantors will take, directly or indirectly, any action designed to or
that could reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Securities.

 

5.      Certain Agreements of the Initial Purchasers. Each Initial Purchaser
hereby represents and agrees that it has not and will not use, authorize use of,
refer to, or participate in the planning for use of, any written communication
that constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) any written communication that contains either (a) no “issuer
information” (as defined in Rule 433(h)(2) under the Securities Act) or (b)
“issuer information” that was included (including through incorporation by
reference) in the Time of Sale Information or the Offering Memorandum, (iii) any
written communication listed on Annex A or prepared pursuant to Section 4(c)
(including any electronic road show) above, (iv) any written communication
prepared by such Initial Purchaser and approved by the Partnership and the
Representative in advance in writing or (v) any written communication relating
to or that contains the terms of the Securities and/or other information that
was included (including through incorporation by reference) in the Time of Sale
Information or the Offering Memorandum.

 

6.       Conditions of Initial Purchasers’ Obligations. The obligation of each
Initial Purchaser to purchase Securities on the Closing Date as provided herein
is subject to the performance by the Issuers and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:

 

(a)          Representations and Warranties. The representations and warranties
of the Issuers and the Guarantors contained herein shall be true and correct on
the date hereof and on and as of the Closing Date; and the statements of the
Issuers, the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.

 

(b)          No Downgrade. Subsequent to the earlier of (A) the Time of Sale and
(B) the execution and delivery of this Agreement, (i) no downgrading shall have
occurred in the rating accorded the Securities or any other debt securities or
preferred stock issued or guaranteed by any of the Partnership Entities by
either S&P Global Ratings, Moody’s Investors Service, Inc. or Fitch Ratings Inc.
and (ii) no such organization shall have publicly announced that it has under
surveillance or review, or has changed its outlook with respect to, its rating
of the Securities or of any other debt securities or preferred stock issued or
guaranteed by any of the Partnership Entities (other than an announcement with
positive implications of a possible upgrading).

 



21

 

 

(c)          No Material Adverse Change. No event or condition of a type
described in Section 3(e) hereof shall have occurred or shall exist, which event
or condition is not described in each of the Time of Sale Information (excluding
any amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

 

(d)          Officer’s Certificate. The Representative shall have received on
and as of the Closing Date a certificate of an executive officer of the Issuers
and of each Guarantor who has specific knowledge of the Issuers’ or such
Guarantor’s financial matters and is satisfactory to the Representative (i)
confirming that such officer has carefully reviewed the Time of Sale Information
and the Offering Memorandum and, to the knowledge of such officer, the
representations set forth in Sections 3(a) and 3(b) hereof are true and correct,
(ii) confirming that the other representations and warranties of the Issuers and
the Guarantors in this Agreement are true and correct and that the Issuers and
the Guarantors have complied with all agreements and satisfied all conditions on
their part to be performed or satisfied hereunder at or prior to the Closing
Date and (iii) to the effect set forth in paragraphs (b) and (c) above.

 

(e)          Comfort Letters.

 

i.      On the date of this Agreement and on the Closing Date, KPMG LLP shall
have furnished to the Representative, at the request of the Partnership,
letters, dated the respective dates of delivery thereof and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
pro forma financial statements, certain financial statements and certain
financial information contained or incorporated by reference in each of the Time
of Sale Information and the Offering Memorandum.

 

ii.    On the date of this Agreement and on the Closing Date, Ernst & Young LLP
shall have furnished to the Representative, at the request of the Partnership,
letters, dated the respective dates of delivery thereof and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to
certain financial statements and certain financial information contained or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum; provided that the letter delivered on the Closing Date
shall use a “cut-off” date no more than three business days prior to the Closing
Date.

 



22

 

 

iii.   On the date of this Agreement and on the Closing Date, the Partnership
shall have furnished to the Representative a certificate, addressed to the
Initial Purchasers, of its chief financial officer with respect to certain
financial data contained in the Time of Sale Information and the Offering
Memorandum, providing “management comfort” with respect to such information, in
form and substance reasonably satisfactory to the Representative.

 

(f)           Opinion and 10b-5 Statement of Counsel for the Issuers. Vinson &
Elkins L.L.P., counsel for the Issuers and the Guarantors, shall have furnished
to the Representative, at the request of the Issuers, their written opinion and
10b-5 statement, dated the Closing Date and addressed to the Initial Purchasers,
in form and substance reasonably satisfactory to the Representative.

 

(g)          Opinion and 10b-5 Statement of Counsel for the Initial Purchasers.
The Representative shall have received on and as of the Closing Date an opinion
and 10b-5 statement, addressed to the Initial Purchasers, of Latham & Watkins
LLP, counsel for the Initial Purchasers, with respect to such matters as the
Representative may reasonably request, and such counsel shall have received such
documents and information as they may reasonably request to enable them to pass
upon such matters.

 

(h)          No Legal Impediment to Issuance. No action shall have been taken
and no statute, rule, regulation or order shall have been enacted, adopted or
issued by any federal, state or foreign governmental or regulatory authority
that would, as of the Closing Date, prevent the issuance or sale of the
Securities or the issuance of the Guarantees; and no injunction or order of any
federal, state or foreign court shall have been issued that would, as of the
Closing Date, prevent the issuance or sale of the Securities or the issuance of
the Guarantees.

 

(i)            Good Standing. The Representative shall have received on and as
of the Closing Date satisfactory evidence of the good standing of the
Partnership Entities in their respective jurisdictions of organization and their
good standing in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication from
the appropriate governmental authorities of such jurisdictions.

 

(j)            DTC. The Securities shall be eligible for clearance and
settlement through DTC.

 

(k)          Securities. The Securities shall have been duly executed and
delivered by a duly authorized officer of each of the Issuers and duly
authenticated by the Trustee.

 



23

 

 

(l)            Additional Documents. On or prior to the Closing Date, the
Issuers and the Guarantors shall have furnished to the Representative such
further certificates and documents as the Representative may reasonably request.

 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

7.       Indemnification and Contribution.

 

(a)          Indemnification of the Initial Purchasers. The Issuers and each of
the Guarantors jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors and officers and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto) or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Issuers in writing by such Initial
Purchaser through the Representative expressly for use therein.

 

(b)          Indemnification of the Issuers and the Guarantors. Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless (i)
as of the date hereof, the Issuers and each of the Guarantors (ii) each of the
directors and officers of the Issuers and the Guarantors and (iii) each person,
if any, who controls the Issuers or any of the Guarantors within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the indemnity set forth in paragraph (a) above, but only with respect
to any losses, claims, damages or liabilities that arise out of, or are based
upon, any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with any information relating to such
Initial Purchaser furnished to the Issuers in writing by such Initial Purchaser
through the Representative expressly for use in the Preliminary Offering
Memorandum, any of the other Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed that the only such information consists
of the following paragraphs in the Preliminary Offering Memorandum and the
Offering Memorandum: paragraph six (first, second, third and fourth sentences
only), paragraph ten (fourth sentence only) and paragraph eleven (first sentence
only) under the caption “Plan of distribution.”

 



24

 

 

(c)          Notice and Procedures. If any suit, action, proceeding (including
any governmental or regulatory investigation), claim or demand shall be brought
or asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be paid or reimbursed as they are incurred. Any
such separate firm for any Initial Purchaser, its affiliates, directors and
officers and any control persons of such Initial Purchaser shall be designated
in writing by Barclays Capital Inc. and any such separate firm for the Issuers,
the Guarantors, their respective directors and officers and any control persons
of the Issuers and the Guarantors shall be designated in writing by the
Partnership. The Indemnifying Person shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for fees and
expenses of counsel as contemplated by this paragraph, the Indemnifying Person
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement. No Indemnifying Person shall,
without the written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnification could have been sought
hereunder by such Indemnified Person, unless such settlement (x) includes an
unconditional release of such Indemnified Person, in form and substance
reasonably satisfactory to such Indemnified Person, from all liability on claims
that are the subject matter of such proceeding and (y) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.

 



25

 

 

(d)          Contribution. If the indemnification provided for in paragraph (a)
or (b) above is unavailable to an Indemnified Person or insufficient in respect
of any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Issuers and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Issuers and the
Guarantors on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Issuers and the Guarantors on the one hand and
the Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Issuers from the sale of the Securities and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Securities. The relative
fault of the Issuers and the Guarantors on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Issuers or any Guarantor or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

 



26

 

 

(e)          Limitation on Liability. The Issuers, the Guarantors and the
Initial Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

 

(f)           Non-Exclusive Remedies. The remedies provided for in this Section
7 are not exclusive and shall not limit any rights or remedies that may
otherwise be available to any Indemnified Person at law or in equity.

 

8.       Effectiveness of Agreement. This Agreement shall become effective as of
the date first written above.

 

9.       Termination. This Agreement may be terminated in the absolute
discretion of the Representative, by notice to the Issuers, if after the
execution and delivery of this Agreement and on or prior to the Closing Date (i)
trading generally shall have been suspended or materially limited on the New
York Stock Exchange or the over-the-counter market; (ii) trading of any
securities issued or guaranteed by the Issuers or any of the Guarantors shall
have been suspended on any exchange or in any over-the-counter market; (iii) a
general moratorium on commercial banking activities shall have been declared by
federal or New York State authorities; or (iv) there shall have occurred any
outbreak or escalation of hostilities or any change in financial markets or any
calamity or crisis, either within or outside the United States, that, in the
judgment of the Representative, is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.

 



27

 

 

10.       Defaulting Initial Purchaser.

 

(a)          If, on the Closing Date, any Initial Purchaser defaults on its
obligation to purchase the Securities that it has agreed to purchase hereunder,
the non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Issuers on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Securities, then the Issuers shall be entitled to a further
period of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Securities on such terms. If
other persons become obligated or agree to purchase the Securities of a
defaulting Initial Purchaser, either the non-defaulting Initial Purchasers or
the Issuers may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Issuers or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Issuers agree to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 10, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.

 

(b)          If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Issuers as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Issuers shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

 

(c)          If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Issuers as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Issuers shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 10 shall be without liability on the part of
the Issuers or the Guarantors, except that the Issuers and each of the
Guarantors will continue to be liable for the payment of expenses as set forth
in Section 11 hereof and except that the provisions of Section 7 hereof shall
not terminate and shall remain in effect.

 

(d)          Nothing contained herein shall relieve a defaulting Initial
Purchaser of any liability it may have to the Issuers, the Guarantors or any
non-defaulting Initial Purchaser for damages caused by its default.

 



28

 

 

11.       Payment of Expenses.

 

(a)          Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Issuers and the Guarantors
jointly and severally agree to pay or cause to be paid all costs and expenses
incident to the performance of their respective obligations hereunder, including
without limitation, (i) the costs incident to the authorization, issuance, sale,
preparation and delivery of the Securities and any taxes payable in that
connection; (ii) the costs incident to the preparation and printing of the
Preliminary Offering Memorandum, any other Time of Sale Information, any Issuer
Written Communication and the Offering Memorandum (including any amendment or
supplement thereto) and the distribution thereof; (iii) the costs of reproducing
and distributing each of the Transaction Documents; (iv) the fees and expenses
of the Issuers' and the Guarantors’ counsel and independent accountants; (v) the
fees and expenses incurred in connection with the registration or qualification
and determination of eligibility for investment of the Securities under the laws
of such jurisdictions as the Representative may designate and the preparation,
printing and distribution of a Blue Sky Memorandum (including the related fees
and expenses of counsel for the Initial Purchasers); (vi) any fees charged by
rating agencies for rating the Securities; (vii) the fees and expenses of the
Trustee and any paying agent (including related fees and expenses of any counsel
to such parties); (viii) all expenses and application fees incurred in
connection with the approval of the Securities for book-entry transfer by DTC;
and (ix) all expenses incurred by the Issuers in connection with any “road show”
presentation to potential investors.

 

(b)          If (i) this Agreement is terminated pursuant to Section 9, (ii) the
Issuers for any reason fail to tender the Securities for delivery to the Initial
Purchasers or (iii) the Initial Purchasers decline to purchase the Securities
for any reason permitted under this Agreement, the Issuers and each of the
Guarantors jointly and severally agree to reimburse the Initial Purchasers for
all out-of-pocket costs and expenses (including the fees and expenses of their
counsel) reasonably incurred by the Initial Purchasers in connection with this
Agreement and the offering contemplated hereby.

 

12.       Persons Entitled to Benefit of Agreement. This Agreement shall inure
to the benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to herein, and the affiliates of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.

 

13.       Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Issuers, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Issuers, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Issuers, the Guarantors or the Initial Purchasers.

 

14.       Certain Defined Terms. For purposes of this Agreement, (a) except
where otherwise expressly provided, the term “affiliate” has the meaning set
forth in Rule 405 under the Securities Act; (b) the term “business day” means
any day other than a day on which banks are permitted or required to be closed
in New York City; (c) the term “subsidiary” has the meaning set forth in Rule
405 under the Securities Act; (d) the term “Exchange Act” collectively means the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission thereunder; and (e) the term “written communication” has the
meaning set forth in Rule 405 under the Securities Act.

 



29

 

 

15.       Compliance with USA Patriot Act. In accordance with the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Issuers,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

 

16.       Miscellaneous.

 

(a)          Authority of the Representative. Any action by the Initial
Purchasers hereunder may be taken by Barclays Capital Inc. on behalf of the
Initial Purchasers, and any such action taken by Barclays Capital Inc. shall be
binding upon the Initial Purchasers.

 

(b)          Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o Barclays Capital Inc., 745
Seventh Avenue, New York, New York 10019 (fax: Syndicate Registration);
Attention: 646-834-8133 (with a copy to Latham & Watkins LLP, 811 Main Street,
Houston, Texas, 77002, fax: 713-546-5401, Attention: Michael J. Chambers).
Notices to the Issuers and the Guarantors shall be given to them at Enviva
Partners, LP, 7200 Wisconsin Ave., Suite 1000, Bethesda, MD 20814, (fax:
240-482-3774); Attention: General Counsel (with a copy to Vinson & Elkins
L.L.P., 1001 Fannin Street, Houston, Texas, 77002, fax: 713-758-2236, Attention:
Ramey Layne).

 

(c)          Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

(d)          Submission to Jurisdiction. The Issuers and each of the Guarantors
hereby submit to the exclusive jurisdiction of the U.S. federal and New York
state courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. The Issuers and each of the Guarantors waive any objection
which it may now or hereafter have to the laying of venue of any such suit or
proceeding in such courts. Each of the Issuers and each of the Guarantors agrees
that final judgment in any such suit, action or proceeding brought in such court
shall be conclusive and binding upon the Issuers and each Guarantor, as
applicable, and may be enforced in any court to the jurisdiction of which
Issuers and each Guarantor, as applicable, is subject by a suit upon such
judgment.

 

(e)          Waiver of Jury Trial. Each of the parties hereto hereby waives any
right to trial by jury in any suit or proceeding arising out of or relating to
this Agreement.

  

30

 



 

(f)           Counterparts. This Agreement may be signed in counterparts (which
may include counterparts delivered by any standard form of telecommunication),
each of which shall be an original and all of which together shall constitute
one and the same instrument.

 

(g)          Amendments or Waivers. No amendment or waiver of any provision of
this Agreement, nor any consent or approval to any departure therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
parties hereto.

 

(h)          Headings. The headings herein are included for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 

(i)Recognition of the U.S. Special Resolution Regimes.

 

i.        In the event that any Initial Purchaser that is a Covered Entity
becomes subject to a proceeding under a U.S. Special Resolution Regime, the
transfer from such Initial Purchaser of this Agreement, and any interest and
obligation in or under this Agreement, will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if this
Agreement, and any such interest and obligation, were governed by the laws of
the United States or a state of the United States.

 

ii.        In the event that any Initial Purchaser that is a Covered Entity or a
BHC Act Affiliate of such Initial Purchaser becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under this Agreement that
may be exercised against such Initial Purchaser are permitted to be exercised to
no greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

 

As used in this Section 16(i):

 

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

 

“Covered Entity” means any of the following:

 

i.a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

ii.a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

iii.a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

  



31

 

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

  

32

 



 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

  Very truly yours,       ENVIVA PARTNERS, LP       By: Enviva Partners GP, LLC,
  as its sole general partner       By: /s/ Shai Even     Name:  Shai Even    
Title: Executive Vice President and Chief Financial Officer       Enviva
Partners Finance Corp.       By: /s/ Shai Even     Name:  Shai Even     Title:
Executive Vice President and Chief Financial Officer       Enviva gp, llc      
By: /s/ Shai Even     Name: Shai Even     Title: Executive Vice President and
Chief Financial Officer       Enviva, LP       By: Enviva GP, LLC, as its sole
general partner       By: /s/ Shai Even     Name: Shai Even     Title: Executive
Vice President and Chief Financial Officer

  

33

 



 

  Enviva Pellets Ahoskie, LLC       By: /s/ Shai Even     Name: Shai Even    
Title: Executive Vice President and Chief Financial Officer       Enviva Pellets
Amory, LLC       By: /s/ Shai Even     Name: Shai Even     Title: Executive Vice
President and Chief Financial Officer       Enviva Pellets Northampton, LLC    
  By: /s/ Shai Even     Name: Shai Even     Title: Executive Vice President and
Chief Financial Officer       Enviva Pellets Southampton, LLC       By: /s/ Shai
Even     Name: Shai Even     Title: Executive Vice President and Chief Financial
Officer       Enviva Pellets SAMPSON, LLC       By: /s/ Shai Even     Name: 
Shai Even     Title: Executive Vice President and Chief Financial Officer

 

34

 



  



  Enviva Pellets Cottondale, LLC       By: /s/ Shai Even     Name: Shai Even    
Title: Executive Vice President and Chief Financial Officer

 

  Enviva Energy Services, LLC       By: /s/ Shai Even     Name: Shai Even    
Title: Executive Vice President and Chief Financial Officer       Enviva PORT OF
WILMINGTON, LLC       By: /s/ Shai Even     Name: Shai Even     Title: Executive
Vice President and Chief Financial Officer       Enviva PORT OF PANAMA CITY, LLC
      By: /s/ Shai Even     Name: Shai Even     Title: Executive Vice President
and Chief Financial Officer       Enviva Port of Chesapeake, LLC       By: /s/
Shai Even     Name: Shai Even     Title: Executive Vice President and Chief
Financial Officer

  

35

 



  

Accepted: As of the date first written above

 

BARCLAYS CAPITAL INC.

 

For itself and on behalf of the

several Initial Purchasers listed

in Schedule 1 hereto.

  

    By: /s/ Kevin Crealese                         Authorized Signatory      

 

  SIGNATURE PAGE TO

PURCHASE AGREEMENT

 

36

 



  

   Schedule 1        Initial Purchaser  Principal Amount  Barclays Capital Inc. 
$37,464,000  BMO Capital Markets Corp.   18,731,000  Citigroup Global Markets
Inc.   18,731,000  Goldman, Sachs & Co. LLC    18,731,000  HSBC Securities (USA)
Inc.    18,731,000  J.P. Morgan Securities LLC    18,731,000  RBC Capital
Markets, LLC    18,731,000  Riverstone Capital Services LLC    150,000  Total  
$150,000,000 

 





37

 

 

  Schedule 2

 

Guarantors



Entity Name

 

Enviva GP, LLC

Enviva, LP

Enviva Pellets Southampton, LLC

Enviva Pellets Northampton, LLC

Enviva Energy Services, LLC

Enviva Pellets Amory, LLC

Enviva Pellets Cottondale, LLC

Enviva Pellets Ahoskie, LLC

Enviva Port of Wilmington, LLC

Enviva Port of Panama City, LLC

Enviva Pellets Sampson, LLC

Enviva Port of Chesapeake, LLC

 



38

 

 

 

  Schedule 3

 

Subsidiaries

 

Entity Name Jurisdiction of Formation Enviva GP, LLC Delaware Enviva, LP
Delaware Enviva Partners Finance Corp. Delaware Enviva Pellets Ahoskie, LLC
Delaware Enviva Pellets Amory, LLC Delaware Enviva Pellets Northampton, LLC
Delaware Enviva Pellets Southampton, LLC Delaware Enviva Port of Chesapeake, LLC
Delaware Enviva Pellets Cottondale, LLC Delaware Enviva Energy Services, LLC
Delaware Enviva Port of Wilmington, LLC Delaware Enviva Pellets Sampson, LLC
Delaware Enviva Port of Panama City, LLC Delaware Enviva Wilmington Holdings,
LLC Delaware Enviva Pellets Hamlet, LLC Delaware Enviva Energy Services
Cooperatief, U.A. Netherlands Enviva Energy Services (Jersey), Limited Jersey
Enviva MLP International Holdings, LLC Delaware

 



39

 

  

ANNEX A

 

Additional Time of Sale Information

 

1.       Term sheet containing the terms of the Securities, substantially in the
form of Annex B.

  

40

 



 

ANNEX B

  

Term Sheet

 



 

[image_003.jpg] 

 

 

Enviva Partners, LP

Enviva Partners Finance Corp.

 

$150,000,000 6.500% Senior Notes due 2026

 

June 29, 2020

 

PRICING SUPPLEMENT

 

This Pricing Supplement, dated June 29, 2020, is qualified (except as set forth
below) in its entirety by reference to the Preliminary Offering Memorandum dated
June 29, 2020 of Enviva Partners, LP and Enviva Partners Finance Corp. (the
“Issuers”), and should be read in conjunction with the Preliminary Offering
Memorandum. The information in this Pricing Supplement supplements the
Preliminary Offering Memorandum and supersedes the information therein to the
extent it is inconsistent with the information in the Preliminary Offering
Memorandum. Capitalized terms used in this Pricing Supplement but not defined
have the meanings given them in the Preliminary Offering Memorandum.

  

The notes have not been registered under the Securities Act of 1933, as amended,
or the securities laws of any other jurisdiction. The notes may not be offered
or sold in the United States or to U.S. persons (as defined in Regulation S)
except in transactions exempt from, or not subject to, the registration
requirements of the Securities Act. Accordingly, the notes are being offered
only to (1) “qualified institutional buyers” as defined in Rule 144A under the
Securities Act and (2) outside the United States to non-U.S. persons in
compliance with Regulation S under the Securities Act.

 

Issuers

Enviva Partners, LP

Enviva Partners Finance Corp.

Title of Securities 6.500% Senior Notes due 2026 (the “new notes”).  The new
notes are being offered as additional notes under an indenture pursuant to which
the Issuers previously issued $600,000,000 aggregate principal amount of the
Issuers’ 6.500% Senior Notes Due 2026 (the “initial notes”). Aggregate Principal
Amount $150,000,000 Distribution 144A/Regulation S Maturity Date January 15,
2026 Offer Price 103.75%, plus accrued interest from July 15, 2020, if any
Coupon 6.500% Yield to Worst 5.261% Benchmark Treasury UST 2.625% due December
31, 2025

  

41

 

 

Interest Payment Dates July 15 and January 15 of each year, beginning on January
15, 2021 Record Dates July 1 and January 1 of each year Ratings* B1 (Moody’s) /
B+ (S&P) / BB- (Fitch) Trade Date June 29, 2020 Settlement Date

July 15, 2020 (T+11)

 

It is expected that delivery of the new notes will be made against payment
therefor on or about July 15, 2020, which is the eleventh business day following
the date hereof (such settlement cycle being referred to as “T+11”). Under Rule
15c6-1 under the Exchange Act, trades in the secondary market generally are
required to settle in two business days unless the parties to any such trade
expressly agree otherwise. Accordingly, purchasers who wish to trade the new
notes on the date of pricing or the next eight succeeding business days will be
required, by virtue of the fact that the new notes initially will settle in
T+11, to specify an alternative settlement cycle at the time of any such trade
to prevent a failed settlement. Purchasers of the new notes who wish to trade
the new notes on the date of pricing or the next eight business days should
consult their own advisors.

 

Optional Redemption On or after the following dates and at the following
redemption prices (expressed as percentages of principal amount), plus accrued
and unpaid interest, if redeemed during the twelve-month period beginning on
November 15 of the years indicated below:   Year Price  

2021       

2022

2023 and thereafter

 

103.250% 101.625% 100.000%   Make-Whole Redemption Prior to November 15, 2021,
make-whole at T+50 bps Equity Clawback Up to 35% at 106.500% prior to November
15, 2021 Change of Control 101% plus accrued and unpaid interest

 

 

42

 

 

Joint Book-Running Managers

Barclays Capital Inc.

BMO Capital Markets Corp.

Citigroup Global Markets Inc.

Goldman Sachs & Co. LLC

HSBC Securities (USA) Inc.

J.P. Morgan Securities LLC

RBC Capital Markets, LLC

Co-Manager Riverstone Capital Services LLC Temporary Regulation S CUSIP/ISIN
Numbers

U2937RAD3 / USU2937RAD36

The new notes will have the same CUSIP and ISIN numbers as, and will trade
together with, the initial notes, except that the new notes issued in offshore
transactions under Regulation S shall be issued and maintained under a temporary
CUSIP number during a 40-day distribution compliance period commencing on the
issue date of the new notes.

 

CUSIP Numbers

Rule 144A: 29413XAD9

Regulation S: U2937RAB7 (Permanent)

 

ISIN Numbers

Rule 144A: US29413XAD93

Regulation S: USU2937RAB79 (Permanent)

 

Denominations Minimum denominations of $2,000 and integral multiples of $1,000
in excess thereof Use of Proceeds We estimate that we will receive net proceeds
of approximately $152.9 million from this offering after deducting initial
purchasers’ discounts and commissions and our estimated offering expenses.  We
intend to use the net proceeds of this offering (along with the net proceeds
from the Private Placement), to fund a portion of the cash consideration for
each of the Acquisitions, to repay borrowings under our senior secured revolving
credit facility and for general partnership purposes.

 

 

 

 

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these new notes or the offering. Please refer to
the Preliminary Offering Memorandum for a complete description.

 

This communication is being distributed in the United States solely to Qualified
Institutional Buyers, as defined in Rule 144A under the Securities Act of 1933,
as amended, and outside the United States solely to Non-U.S. persons as defined
under Regulation S.

 

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

 

 

43

 

 

*A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time.

 

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.

  



44

 

  

ANNEX C

 

Restrictions on Offers and Sales Outside the United States

 

In connection with offers and sales of Securities outside the United States:

 

(a)       Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

 

(b)       Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:

 

(i)       Such Initial Purchaser has offered and sold the Securities, and will
offer and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.

 

(ii)       None of such Initial Purchaser or any of its affiliates or any other
person acting on its or their behalf has engaged or will engage in any directed
selling efforts with respect to the Securities, and all such persons have
complied and will comply with the offering restrictions requirement of
Regulation S.

 

(iii)       At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:

 

The Securities covered hereby have not been registered under the U.S. Securities
Act of 1933, as amended (the “Securities Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering of the Securities and the
date of original issuance of the Securities, except in accordance with
Regulation S or Rule 144A or any other available exemption from registration
under the Securities Act. Terms used above have the meanings given to them by
Regulation S.

 



45

 

 

(iv)       Such Initial Purchaser has not and will not enter into any
contractual arrangement with any distributor with respect to the distribution of
the Securities, except with its affiliates or with the prior written consent of
the Partnership.

 

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

 

(c)       Each Initial Purchaser acknowledges that no action has been or will be
taken by the Issuers that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.

  

46



 

